IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-40222
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ERIK JACKSON ABERNATHY,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-98-CR-833-1
                       --------------------

                           December 14, 1999

Before JOLLY, HIGGINBOTHAM, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Erik Jackson Abernathy appeals from the district court’s

denial of his motion to suppress the cocaine seized from his

person.   He argues that a Border Patrol agent’s request that he

stand up from his seat on a passenger bus detained at a fixed

Border Patrol checkpoint constituted an illegal seizure under the

Fourth Amendment and that the agent’s touch of an object

concealed in Abernathy’s waistband constituted an illegal search.

We have reviewed the record and find no reversible error.    The

agent’s questioning of Abernathy was within the scope allowed for

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40222
                                  -2-



a fixed checkpoint detention.    United States v. Martinez-Fuerte,

428 U.S. 543, 556-62 (1976); United States v. Hernandez, 976 F.2d

929, 930 (5th Cir. 1992).    The district court did not err in

declining to decide whether the touch violated the Fourth

Amendment, because a subsequent canine sniff provided probable

cause to search Abernathy.

     AFFIRMED.